     1
     2
     3
     4
     5
     6
     7
     8
     9
                         UNITED STATES DISTRICT COURT
    10
                        CENTRAL DISTRICT OF CALIFORNIA
    11
                               WESTERN DIVISION
    12
         KOLAY FLOORING                Case No. 2:18-cv-00640-SVW (KSx)
    13   INTERNATIONAL, LLC,
         Plaintiff,                    ORDER AWARDING FEES AND
    14                                 COSTS UNDER 15
                   v.                  U.S.C. § 1117(a)
    15
         MILLIKEN & COMPANY,
    16   Defendant.
    17   MILLIKEN & COMPANY,
         Counterclaimant,
    18
                   v.
    19
         KOLAY FLOORING
    20   INTERNATIONAL, LLC, and
         DANIEL P. MITCHELL,
    21   Counterdefendants.
    22
    23
    24
    25
    26
    27

`   28

                                            [Proposed] Order of Awarding Fees and Costs
                                                    Case No. 2:18-cv-00640-SVW (KSx)
     1
               Before the Court is the Motion for Attorney Fees Pursuant to 15 U.S.C.
     2
         § 1117(a) filed by Defendant and Counter-Claimant Milliken & Company
     3
         (“Milliken”) against Plaintiff and Counterdefendant Kolay Flooring International,
     4
         LLC (“Kolay”) and Counter-defendant Daniel P. Mitchell (“Mitchell”). The Court
     5
         has considered the briefing of the parties, and the matter having been submitted, and
     6
         good cause appearing therefore, the Court finds as follows:
     7
     8
               For the reasons set forth in the Court’s minute order of March 6, 2019, the
     9
         Court awards the following amount to Milliken & Company, as against Plaintiff
    10
         Kolay Flooring International, LLC: $187,633.47. This is in addition to the $2,203.75
    11
         previously awarded to Milliken for costs as the prevailing party (Order at Dkt. 102).
    12
    13
               IT IS SO ORDERED.
    14
    15   Dated: March 26, 2019                        __________________________
                                                      The Honorable Stephen V. Wilson
    16                                                United States District Judge
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27

`   28

                                                           [Proposed] Order of Awarding Fees and Costs
                                                                   Case No. 2:18-cv-00640-SVW (KSx)
